TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00455-CR


                                Oscar Uribe Sanchez, Appellant

                                                v.

                                  The State of Texas, Appellee


                FROM THE 22ND DISTRICT COURT OF HAYS COUNTY,
       NO. CR-18-1066-A, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Oscar Uribe Sanchez seeks to appeal judgments of conviction for

assault and aggravated assault with a deadly weapon. See Tex. Penal Code § 22.01(b)(2)(A),

22.02(a)(2). The trial court has certified that (1) this is a plea-bargain case and Sanchez has no

right of appeal, and (2) Sanchez has waived the right of appeal. Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker and Kelly

Dismissed for Want of Jurisdiction

Filed: September 22, 2022

Do Not Publish